Exhibit 10(A)(4)










As of February 22, 2010


Nicholas D. Trbovich, Jr.
28 Tanglewood Drive, West
Orchard Park, NY 14127


Dear Mr. Nicholas D. Trbovich, Jr.:


You and Servotronics, Inc. (the “Company”) are parties to an Amended Employment
Agreement, dated July 1, 2005 and ratified on June 30, 2006 pursuant to which
you are employed by the Company.  This letter confirms such Amended Employment
Agreement and subsequent ratification and subsequent Amendments dated August 4,
2006, July 6, 2007, July 9, 2008, December 31, 2008 and as of July 2, 2009 and
any and all other relevant amendments (the “Amended Agreement”).


This letter will also confirm your agreement and that of the Company by action
of Unanimous Written Consent dated as of February 22, 2010 to Amend Paragraph 1
of the Amended Agreement to delete “July 1, 2013” and insert in its place
“December 31, 2015” subject to your acceptance which will be indicated by your
signature below.


If the foregoing meets with your approval and you are willing to become bound
hereby, will you please sign and return to the undersigned the enclosed copy of
this letter.


 
Very truly yours,


SERVOTRONICS, INC.



         
/s/ Bernadine E. Kucinski
   
 
 
Bernadine E. Kucinski,
   
 
 
Assistant Corporate Secretary.
   
 
 


ACCEPTED AND AGREED





         
/s/ Nicholas D. Trbovich, Jr.
   
As of February 22, 2010
 
Nicholas D. Trbovich, Jr.
   
Date 
 
 
   
 
 